Exhibit 10.66

 

December 18, 2001

 

 

 

Mr. John T. Toolan

31 Van Holten Road

Basking Ridge, New Jersey  07920

 

Dear Jack:

 

Reference is made to the letter dated December 4, 2001, which amended portions
of the Offer Letter dated January 29, 2001, between you and Russ Berrie and
Company, Inc.

 

It has come to my attention that an inadvertent omission occurred in the
December 4, 2001, letter relating to a sentence in Paragraph 5, “STOCK OPTIONS
BASED ON OPERATING PROFIT,” which was contained in the original January 29, 2001
Offer Letter.  It is the purpose of this letter to correct the inadvertent
omission by adding the following sentence at the end of Paragraph 5 set forth in
the December 4, 2001 letter as follows:

 

“In order to receive Performance Options, you must be an active employee of the
Company on the date of the grant.”

 

Please execute below to indicate your agreement to the above amendment to
Paragraph 5 of the December 4, 2001, amendment letter relating to the “STOCK
OPTIONS BASED ON OPERATING PROFITS,” and return it fully executed to me for the
Company’s records, whereupon it will constitute a binding amendment to the
December 4, 2001, letter.

 

 

Very truly yours,

 

 

 

 

 

/s/ Arnold S. Bloom

 

 

Arnold S. Bloom

 

Vice President and General Counsel

 

 

ACCEPTED AND AGREED:

 

 

 

/s/ John T. Toolan

 

John T. Toolan

 

 

 

 

--------------------------------------------------------------------------------